352 F.2d 516
Frank J. SIRAGUSA et al., Appellants,v.The TRAVELODGE CORPORATION, Appellee.
No. 21815.
United States Court of Appeals Fifth Circuit.
November 16, 1965.

Hugh P. Carter and Jennings, Carter & Thompson, Birmingham, Ala., for appellants.
Drayton T. Scott, Birmingham, Ala., Arch R. Tuthill, John J. Waller, Los Angeles, Cal., L. Murray Alley and Cabaniss, Johnston, Gardner & Clark, Birmingham, Ala., Flint & MacKay, Los Angeles, Cal., of counsel, for appellee.
Before TUTTLE, Chief Judge, and RIVES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellants complain of the judgment of the United States District Court for the Northern District of Alabama permanently enjoining them from using the name "TraveLodge" or any name similar thereto, in connection with any motel, motor hotel, restaurant or related activity. The appellee, The TraveLodge Corporation, instituted the litigation claiming that the appellants had violated its registered service mark and were engaged in unfair competition in the use of such mark. The appellants claimed prior use of the mark in Alabama, the right to the exclusive use thereof within the State of Alabama, and fraud on the part of the appellee in the procurement of its registered service mark. By counterclaim, appellants also sought an injunction prohibiting use of the mark by appellee in Alabama, cancellation of appellee's mark, or in the alternative, to exclude use thereof by the appellee in Alabama or at least in Birmingham.


2
The facts were fully developed during the trial. There were a number of witnesses and numerous exhibits. We have carefully examined the record and given full consideration to the contentions of the parties. We agree with the opinion and judgment of the district court. The TraveLodge Corporation v. Siragusa, et al., D.C., 228 F.Supp. 238 (1964). The judgment is therefore


3
Affirmed.